Exhibit 10.87

[g201503312033257421695.jpg]

 

Interim Services Agreement

June 21, 2010

John Goodman

Chief Executive Officer

Goodman Networks

6400 International Parkway, Suite 1000

Plano, TX 75093

Dear John:

SFN Professional Services LLC d/b/a Tatum (“Tatum,” “we,” “us” or “our”) is
pleased that Goodman Networks (“Company,” “you” or “your”) has selected us to
provide you with outsourced interim services. The services (the “Services”) and
fees will be more particularly described on the Schedule attached hereto and
will be provided by the individual resource (the “Tatum Resource”) identified on
such Schedule. Schedules for additional or different Tatum Resources may be
added from time to time upon the mutual written agreement of the parties. In
addition, upon the request of the Company and the execution of an additional
Schedule to this agreement, Tatum will provide search Services to the Company,
all as more particularly described on such Schedule.

Engagement. The Tatum Resource will be one of Tatum’s professionals, and we will
be solely responsible for determining the conditions, terms and payment of
compensation and benefits for the Tatum Resource. You will be solely responsible
for providing the Tatum Resource day-to-day guidance, supervision, direction,
assistance and other information necessary for the successful and timely
completion of the Services. Tatum will have no oversight, control, or authority
over the Tatum Resource with respect to the Services. The Company acknowledges
that it is solely responsible for the sufficiency of the Services for its
purposes. The Company will designate a management-level individual to be
responsible for overseeing the Services, and the Tatum Resource will report
directly to such individual with respect to the provision of the Services.
Unless the Tatum Resource is acting as an executive officer of the Company and
is authorized by the Company to make such decision, the Company will not permit
or require the Tatum Resource to be the ultimate decision making authority for
any material decision relating to your business, including, without limitation,
any proposed merger, acquisition, recapitalization, financial strategy or
restructuring.

Fees and Expenses. You will pay us the fees set forth on the applicable
Schedule. In addition to our standard professional service fees, we will charge
an administrative fee equal to 6% of our professional service fees to cover
otherwise unbilled items difficult to estimate such as telephone charges,
computer use, in-house copying, facsimiles, and other internal services. In
addition, you will reimburse Tatum directly for all travel and out-of-pocket
expenses incurred in connection with this agreement (including any Schedules).

Payment Terms. Payments to Tatum should be made upon receipt of invoice by
electronic transfer in accordance with the instructions set forth below or such
alternative instructions as provided by us from time to time. Any amounts not
paid when due may be subject to a periodic service charge equal to the lesser of
1.5% per month and the maximum amount allowed under applicable law, until such
amounts are paid in full, including assessed service charges. In lieu of
terminating this agreement, we may suspend the provision of any Services if
amounts owed are not paid in accordance with the terms of this agreement.

Bank Name and Address: Bank of America, 1950 N Stemmons Freeway, Suite 5010,
Dallas, TX 75207

Beneficiary: Tatum

Beneficiary Account Number: 3751 80 4507

ABA Transit/Routing Number: 111000012

Please reference Company name in the body of the payment.

Effective Date and Termination. This agreement will be effective as of the
earlier of (i) the date Tatum begins providing Services to the Company, and (ii)
the date of the last signature to this agreement as indicated on the signature
page. Either party may terminate this agreement or any Schedule effective
immediately upon written notice to the other patty.

 

 

Form - Interim Services Agreement (D)

Revised: 04/28/10

--------------------------------------------------------------------------------

[g201503312033257421695.jpg]

 

Hiring the Tatum Resource Outside of a Tatum Agreement. If, at any time during
the time frame in which a Tatum Resource is providing Services to the Company
and for a period of 12-months thereafter, other than in connection with this
agreement or another Tatum agreement, the Company or any of its subsidiaries or
affiliates employs such Tatum Resource, or engages such Tatum Resource as an
independent contractor, the Company will pay Tatum a placement fee in an amount
equal to 30% of the Annualized Compensation (as defined below). “Annualized
Compensation” is defined as salary, incentive, signing and other bonuses, equity
compensation, and any other compensation that may be earned by the Tatum
Resource during the first 12 months of service with the Company (or its
subsidiary or affiliate) regardless of when or if such compensation is actually
paid. The placement fee shall be due upon the commencement of the Tatum
Resource’s employment or engagement with the Company (or its subsidiary or
affiliate).

Warranties and Disclaimers. We disclaim all representations and warranties,
whether express, implied or statutory, including, but not limited to any
warranties of quality, performance, merchantability, or fitness of use or
purpose. Without limiting the foregoing, we make no representation or warranty
with respect to the Tatum Resource or the Services provided hereunder, and we
will not be responsible for any action taken by you in following or declining to
follow any of the Tatum Resource’s advice or recommendations. The Services
provided by Tatum and the Tatum Resource hereunder are for the sole benefit of
the Company and not any unnamed third parties. The Services will not constitute
an audit, review, opinion, or compilation, or any other type of financial
statement reporting or attestation engagement that is subject to the rules of
the AICPA or other similar state or national professional bodies or laws and
will not result in an opinion or any form of assurance on internal controls.

Limitation of Liability; Indemnity.

(a) Tatum’s liability in any and all categories and for any and all causes
arising under this agreement, whether based in contract, tort, negligence,
strict liability or otherwise, will, in the aggregate, not exceed the actual
fees paid by you to us over the previous two months’ of the agreement with
respect to the Tatum Resource from whom the liability arises. In no event will
we be liable for incidental, consequential, punitive, indirect or special
damages, including, without limitation, interruption or loss of business, profit
or goodwill. As a condition for recovery of any liability, you must assert any
claim against us within three months after discovery or 60 days after the
termination or expiration of the applicable Schedule under which the liability
arises, whichever is earlier.

(b) You agree to indemnify us and the Tatum Resource to the full extent
permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys’ fees), as they are incurred, in connection with any cause
of action, suit, or other proceeding arising in connection with the Tatum
Resource’s services to you.

Insurance. To the extent the Company has directors’ and officers’ liability
insurance in effect, the Company will provide such insurance coverage for any
Tatum Resource serving as an officer or executive of the Company under this
agreement at no additional cost to the Tatum Resource, along with written
evidence to Tatum or the Tatum Resource that the Tatum Resource is covered by
such insurance. Furthermore, the Company will maintain such insurance coverage
with respect to occurrences arising during the term of this agreement for at
least three years following the termination or expiration of the applicable
Schedule or will purchase a directors’ and officers’ extended reporting period
or “tail” policy to cover the Tatum Resource for such three year period.

Change in Company Circumstances. In the event that the Company’s financial
condition or liquidity significantly deteriorates or the Company enters into
discussions with restructuring or bankruptcy advisors, Tatum and the Company
will review the current fee structure and payment terms under this agreement
(including any Schedule) and agree on appropriate modifications. In addition,
Tatum and the Company will discuss the need for additional Tatum resources with
specialized skills in working with companies undergoing significant debt and
equity restructuring, and as needed, Tatum resources with experience helping
companies seeking or operating under bankruptcy protection. The agreed upon
additional resources will be engaged under terms and fees commensurate to the
expertise and services to be provided. In the event that Tatum and the Company
cannot agree on appropriate modifications to this agreement (including any
Schedule) or the need for additional Tatum resources, Tatum, or the Company may
immediately terminate this agreement or any Schedule upon notice to the Company.

Governing Law. Arbitration and Witness Fees.

(a) This agreement will be governed by and construed in accordance with the laws
of the State of Texas, without regard to conflicts of laws provisions.

Form - Interim Services Agreement (D)

Revised: 04/28/10

--------------------------------------------------------------------------------

[g201503312033257421695.jpg]

 

(b) If the parties are unable to resolve any dispute arising out of or in
connection with this agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration will be conducted in the Dallas, Texas office of the AAA by a
single arbitrator selected by the parties according to the rules of the AAA, and
the decision of the arbitrator will be final and binding on both parties. In the
event that the parties fail to agree on the selection of the arbitrator within
30 days after either party’s request for arbitration under this Section, the
arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery but will not allow depositions without a
showing of compelling need. The arbitrator will render his or her decision
within 90 days after the call for arbitration. Judgment on the award of the
arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this agreement and may not amend or disregard any
provision of this agreement, including this section. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from any court of
competent jurisdiction, and Tatum may pursue payment of any unpaid amounts due
under this agreement through any court of competent jurisdiction.

(c) In the event any professional of Tatum (including, without limitation, any
Tatum Resource) is requested or authorized by you or is required by government
regulation, subpoena, or other legal process to produce documents or appear as
witnesses in connection with any action, suit or other proceeding initiated by a
third party against you or by you against a third party, you will, so long as
Tatum is not a party to the proceeding in which the information is sought,
reimburse Tatum for its professional’s time (based on customary rates) and
expenses, as well as the fees and expenses of its counsel, incurred in
responding to such requests. This provision is in addition to and not in lieu of
any indemnification obligations the Company may have under this agreement.

Miscellaneous.

(a) This agreement together with all Schedules constitutes the entire agreement
between the parties with regard to the subject matter hereof and supersedes any
and all agreements, whether oral or written, between the parties with respect to
its subject matter. No amendment or modification to this agreement will be valid
unless in writing and signed by both parties.

(b) If any portion of this agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this agreement and
will not cause the invalidity or unenforceability of the remainder of this
agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.

(c) Neither party will be deemed to have waived any rights or remedies accruing
under this agreement unless such waiver is in writing and signed by the party
electing to waive the right or remedy. The waiver by any party of a breach or
violation of any provision of this agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this agreement.

(d) Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

(e) You may not assign your rights or obligations under this agreement without
the express written consent of Tatum. Nothing in this agreement will confer any
rights upon any person or entity other than the parties hereto and their
respective successors and permitted assigns and the Tatum Resources.

(f) The expiration or termination of this agreement or any Schedule will not
destroy or diminish the binding force and effect of any of the provisions of
this agreement or any Schedule that expressly, or by reasonable implication,
come into or continue in effect on or after such expiration or termination,
including, without limitation, provisions relating to payment of fees and
expenses (including witness fees and expenses and liquidated damage fees),
governing law, arbitration, limitation of liability and indemnity.

(g) You agree to reimburse Tatum for all costs and expenses (including, without
limitation, reasonable attorneys’ fees, court costs and arbitration fees)
incurred by Tatum in enforcing collection of any monies due under this
agreement.

(h) You agree to allow us to use the Company’s logo and name on Tatum’s website
and other marketing materials for the sole purpose of identifying the Company as
a client of Tatum. Tatum will not use the Company’s logo or name in any press
release or general circulation advertisement without the Company’s prior written
consent.

 

 

Form - Interim Services Agreement (D)

Revised: 04/28/10

--------------------------------------------------------------------------------

[g201503312033257421695.jpg]

 

We appreciate the opportunity to serve you and believe this agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided. We would be pleased to discuss this agreement with you at your
convenience. If the foregoing is in accordance with your understanding, please
sign a copy of this agreement and return it to my attention.

Sincerely,

 

SFN Professional Services LLC d/b/a Tatum

 

/s/ Paul Patterson

Paul Patterson

Managing Director

 

Accepted and agreed:

Goodman Networks

 

By:

 

/s/ Monty West

Name:

 

Monty West

Title:

 

VP of HR

Date:

 

June 23, 2010

 

 

 

Form - Interim Services Agreement (D)

Revised: 04/28/10

--------------------------------------------------------------------------------

 

Schedule A to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated June 21, 2008 (the “Agreement”), by and between SFN
Professional Services LLC d/b/a Tatum (“Tatum,” “we,” “us” or “our”) and Goodman
Networks (“Company,” “you” or “your”) and will be governed by the terms and
conditions of the Agreement.

Tatum Resource Name: Geoff Miller

Service Description or Position: Interim CFO providing transitional CFO services
to assist Company with closing the 2009 financial statements, finalizing the
2009 external audit, and preparing 2010 year-to­ date financial statements.
Additionally, the Tatum Resource will assist Company in working with external
parties including the Company’s lenders with an interest in the Company
throughout the process. The resource will also assist with transitioning the CFO
role once a permanent CFO is hired by the Company.

Company Supervisor: John Goodman, Chief Executive Officer and/or Company Board
of Directors

Start Date: June 22, 2010

Replacement: If you are dissatisfied with the Services provided by the Tatum
Resource, we will immediately remove the Tatum Resource and endeavor to furnish
a replacement as soon as reasonably practical. We do not guarantee that we will
be able to find a suitable replacement. If you notify us of your dissatisfaction
with the Services provided by the Tatum Resource prior to the conclusion of the
Tatum Resource’s third day of work, we will not charge you for the first 16
hours worked by the Tatum Resource.

Fees: You will pay to Tatum a fee of $235 per hour for the Tatum Resource. The
fees set forth in this Schedule will automatically increase on an annual basis
commencing with the first anniversary of this Schedule in an amount equal to 6%
per year.

Billings: Tatum will bill for Services on a bi-weekly basis.

In addition, you will reimburse Tatum directly for all travel and out-of-pocket
expenses incurred by Tatum or the Tatum Resources in performing the Services.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

SFN Professional Services LLC d/b/a Tatum

 

Goodman Networks

 

 

 

 

 

 

 

By:

 

/s/ Paul Patterson

 

By:

 

/s/ Monty West

Name:

 

Paul Patterson

 

Name:

 

Monty West

Title:

 

Managing Director

 

Title:

 

VP of HR

Date:

 

June 4, 2010

 

Date:

 

June 23, 2010

 

Form - Interim Services Agreement (D)

Revised: 04/28/10

 